PER CURIAM.
James E. Davis appeals the district court’s order granting summary judgment in favor of Davis’ former employer in this employment discrimination and breach of contract action filed under 42 U.S.C. § 1981 (2000). We have reviewed the par*140ties’ briefs and the two-volume joint appendix and find no reversible error. Accordingly, we affirm for the reasons stated by the district court in its careful and thorough opinion. See Davis v. Am. Soc’y of Civil Eng’rs, 330 F.Supp.2d 647 (E.D.Va.2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED